RECURSOS QUELIZ, INC. Las Caobas, 4th St., No. 24 Puerto Plata, Dominican Republic November 24, 2014 United States Securities and Exchange Commission Washington, DC Attention:Mr. John Reynolds Assistant Director Dear Mr. Reynolds: Re:Amendment No. 3 Registration Statement on Form S-1 Filed on October 17, 2014 File No. 333-194322 We are in receipt of your letter dated October 30, 2014 and have the following responses to make to your comments. Principal Stockholder, Director and Officer page 41 1. There has been no change in the Company’s principal stockholder, director and officer since the Company’s inception.Therefore, the date has been changed to November 15, 2014. Experts, page 47 2. Under Exhibit 5.1 the legal opinion has been revised by Booth Udall Fuller, PLC to adhere to this comment. Financial Statements 3.The financial statements have been updated to August 31, 2014, being the Company’s fiscal year-end and included in this amended Form S-1A.Also all financial information in the amended Form S-1A has also been updated to conform with the amounts indicated in the above noted financial statements. Yours very truly: Recursos Queliz, Inc. /s/”Juan Alexi Payamps Dominguez Juan Alexi Payamps Dominguez Chief Executive Officer, President and Director -1-
